                       UNITED STATES DISTRICT COURT 
                      EASTERN DISTRICT OF WISCONSIN 
                                                  

 
STEVEN M. STATHAS, JR., 
 
                 Plaintiff,                           
 
         v.                                                 Case No. 18‐CV‐1456 
 
JUDY SMITH, 
CLINTON BRYANT, 
TODD GILLINGHAM, 
SCOTT WALKER, and 
CATHY A. JESS,  
 
                 Defendants. 
 
 
                                           ORDER 
 
 
       On September 17, 2018, plaintiff Steven Stathas, Jr., who is representing himself, 

filed  a  civil  rights  complaint  alleging  that  the  defendants  violated  his  constitutional 

rights.  The  Prison  Litigation  Reform  Act  applies  to  this  case  because  Stathas  was 

incarcerated  when  he  filed  his  complaint.  As  required  by  that  law,  the  court  screened 

Stathas’s complaint to determine whether he stated claims against any of the defendants. 

(ECF No. 10.) The court found that he did not; however, it gave him an opportunity to 

file  an  amended  complaint  to  cure  the  deficiencies  identified  in  the  screening  order. 

Stathas filed an amended complaint on November 8, 2018.  
        The  court  is  required  to  screen  complaints,  including  amended  complaints, 

brought by prisoners seeking relief against a governmental entity or officer or employee 

of a governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or 

portion thereof if the prisoner has raised claims that are legally “frivolous or malicious,” 

that fail to state a claim upon which relief may be granted, or that seek monetary relief 

from a defendant who is immune from such relief.  28 U.S.C. § 1915A(b). 

        To state a cognizable claim under the federal notice pleading system, a plaintiff is 

required to provide a “short and plain statement of the claim showing that [he] is entitled 

to  relief[.]”  Fed.  R.  Civ.  P.  8(a)(2).  To  state  a  claim  for  relief  under  42  U.S.C.  §  1983,  a 

plaintiff must allege that: 1) he was deprived of a right secured by the Constitution or 

laws of the United States; and 2) the deprivation was visited upon him by a person or 

persons acting under color of state law. Buchanan‐Moore v. County of Milwaukee, 570 F.3d 

824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th 

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court is obliged to give a 

plaintiff’s  pro  se  allegations,  “however  inartfully  pleaded,”  a  liberal  construction.  See 

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). 

        The  allegations  in  Stathas’s  amended  complaint  are  largely  the  same  as  the 

allegations  in  his  original  complaint.  He  alleges  that  Warden  Judy  Smith,  Inmate 

Complaint Examiner Todd Gillingham, and the acting Education Director Clinton Bryant 

are hindering his ability to  access the courts  by  denying him paper,  stamps, sufficient 



                                                      2
library time, and/or e‐filing. He also alleges that Governor Scott Walker and Department 

of Corrections (DOC) Secretary Cathy Jess are violating his constitutional rights by not 

requiring institutions to comply with Wisconsin statutes and/or DOC policy.    

        In its original screening order the court explained to Stathas that prisoners do not 

have a constitutional entitlement to subsidy to prosecute a civil suit. Lindell v. McCallum, 

352  F.3d  1107,  1111  (7th  Cir.  2003)  (citing  Lewis  v.  Sullivan,  279  F.3d  526,  528  (7th  Cir. 

2002)).  That  said,  “the  right  of  access  to  the  courts  requires  prison  officials  to  provide 

prisoners with the necessary tools to attack their sentences, directly or collaterally, and to 

challenge the conditions of their confinement.” Bridges v. Gilbert, 557 F.3d 541, 553 (7th 

Cir. 2009). The court explained that these tools include, at a minimum, “pen and paper to 

draft  legal  documents  with  notarial  services  to  authenticate  them,  and  with  stamps  to 

mail them.” Bounds v. Smith, 430 U.S. 817, 825 (1977). The right of access also requires that 

prisoners have access to reasonably adequate law libraries (or similar services) to prepare 

for their legal actions. Bounds, 430 U.S. at 830. 

        The court informed Stathas that, to state an access‐to‐the‐courts claim, in addition 

to alleging denial of these necessary tools, he must also allege the prejudice he suffered 

as a result of the alleged denials. Marshall v. Knight, 445 F.3d 965, 969‐70 (7th Cir. 2006). 

The court found that Stathas’s original complaint was deficient because he failed to “spell 

out, in minimal detail, the connection between the alleged denial[s] … and an inability to 

pursue a legitimate challenge to a conviction, sentence, or prison condition.” Id. at 968. 



                                                    3
The court advised Stathas that the defendants’ alleged denials must have done more than 

merely inconvenienced him; they must have “caused a potentially meritorious claim to 

fail.” Marshall, 445 F.3d at 969. The court further advised Stathas that he would not state 

a claim if he could only “point[] to some injury he might later incur.” Id. “[T]he absence 

of an actual or imminent injury—as opposed to a merely speculative future one—would 

deprive [this court] of jurisdiction….” Id. at 969‐70. 

       In his amended complaint Stathas alleges that he “has missed court deadlines to 

file his brief.” (ECF No. 11 at 2.) However, he also alleges that he “has pleaded with the 

Court of Appeals that he is indigent and unable to meet the policies of the COA, which 

could allow COA to dismiss his appeal.” (Id.) (emphasis added). He goes on to explain 

that he “cannot speculate what the COA will do as far as a decision on his brief” and that 

“[d]enying of his legal loan could have consequences by having his case dismissed….” (Id. 

at 3) (emphasis added). In other words, Stathas has not suffered an injury; he only fears 

that he may suffer an injury. Because fear of a future injury is an insufficient basis upon 

which  to  state  claim  that  he  has  been  denied  access  to  the  courts,  the  court  finds  that 

Stathas fails to state a claim upon which relief can be granted.  

       Stathas also fails to state a claim against Walker and Jess based on his allegations 

that they allow institutions to violate Wisconsin statutes and DOC policy regarding legal 

loans  and  library  access.  “The  federal  government  is  not  the  enforcer  of  state  law.” 

Pasiewicz v. Lake County Forest Preserve Dist., 270 F.3d 520, 526 (7th Cir. 2001) (citations 



                                                   4
omitted). As such, Stathas’s insistence “that state rules or statutes [were] violated does 

not  in  and  of  itself  amount  to  a  constitutional  violation  or  give  rise  to  an  actionable §

1983 claim.” Whitman v. Nesic, 368 F.3d 931, 935, n.1 (7th Cir. 2004) (citations omitted). 

                                               ORDER 

        The court ORDERS that this case is DISMISSED under 28 U.S.C. §§ 1915(e)(2)(B) 

and 1915A(b)(1) because the amended complaint fails to state a claim.  

        The  court  will  document  that  Stathas  has  incurred  a  “strike”  under  28  U.S.C.  § 

1915(g) and will enter judgment accordingly. 

        This order and the judgment to follow are final. A dissatisfied party may appeal 

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court 

a notice of appeal within 30 days of the entry of judgment. See Fed. R. of App. P. 3, 4. This 

court may extend the deadline if a party timely requests an extension and shows good 

cause or excusable neglect for not being able to meet the 30‐day deadline. See Fed. R. App. 

P. 4(a)(5)(A). 

        Under  limited  circumstances,  a  party  may  ask  this  court  to  alter  or  amend  its 

judgment  under  Federal  Rule  of  Civil  Procedure  59(e)  or  ask  for  relief from  judgment 

under  Federal  Rule  of  Civil  Procedure  60(b).  Any  motion  under  Federal  Rule  of  Civil 

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court cannot 

extend this deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule of Civil 

Procedure 60(b) must be filed within a reasonable time, generally no more than one year 



                                                   5
after the entry of the judgment.  The court cannot extend this deadline. See Fed. R. Civ. P. 

6(b)(2). 

       A party is expected to closely review all applicable rules and determine what, if 

any, further action is appropriate in a case. 

       Dated at Milwaukee, Wisconsin this 16th day of November, 2018. 
        
 
                                                      
                                                     WILLIAM E. DUFFIN 
                                                     U.S. Magistrate Judge  




                                                 6
